Citation Nr: 0100927	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  00-07 7176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with herniated nucleus pulposus and laminectomy, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran last served on active duty between 1974 and 1978, 
but had more than four years of prior active military 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO) which assigned a disability rating for the veteran's 
back disorder following a decision of the Board granting 
service connection. 


REMAND

The veteran initially requested a personal hearing before the 
Board in Washington, DC.  However, in a subsequent 
clarification statement provided in response to an inquiry by 
the Board, he has informed the Board that he would prefer to 
appear at a hearing before a Member of the Board traveling to 
the RO, or by way of videoconferencing from the RO.  

In an attempt to accommodate the veteran's request and in 
order to comply with due process requirements, further 
appellate consideration is deferred and the case is REMANDED 
to the RO for the following:


The RO should contact the veteran and his 
local representative, if necessary, in 
order to seek clarification as to the 
type of hearing the veteran wants.  
Thereafter, the RO should make the 
necessary arrangements to schedule the 
veteran for a hearing to be conducted by 
the next member of the Board traveling to 
the RO, or by the use of 
videoconferencing, as it maybe 
appropriate or requested by the veteran.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.


The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



